

116 S4586 IS: Access to Emergency Credit Facilities Act of 2020
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4586IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Scott of South Carolina (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the CARES Act to require the uniform treatment of nationally recognized statistical rating organizations under certain programs carried out in response to the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Access to Emergency Credit Facilities Act of 2020.2.Uniform treatment of NRSROS(a)In generalSection 4003 of the CARES Act (15 U.S.C. 9042) is amended by adding at the end the following:(i)Uniform treatment of NRSROS(1)DefinitionIn this subsection, the term nationally recognized statistical rating organization has the meaning given the term in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).(2)TreatmentSubject to paragraph (3), if, in carrying out this section or any other program making use of a facility established under section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) in response to COVID–19, the Secretary or the Board of Governors of the Federal Reserve System establishes a requirement for an entity, security, or other instrument to carry a minimum credit rating, the Secretary or the Board of Governors— (A)may not require that the credit rating with respect to that entity, security, or other instrument be issued by any specific— (i)nationally recognized statistical rating organization; or (ii)category or class of nationally recognized statistical rating organizations; and(B)shall accept a credit rating that is issued, before or during the operation of a program authorized under this section or section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) in response to COVID–19, by any nationally recognized statistical rating organization that the Securities and Exchange Commission has approved to issue a rating for that entity, security, or other instrument.(3)Exclusion(A)In generalThe Secretary or the Board of Governors may exclude a nationally recognized statistical rating organization from the application of paragraph (2) if, in consultation with the Securities and Exchange Commission, the Secretary or Board of Governors, as applicable, determines that— (i)the nationally recognized statistical rating organization is unable to provide reliable and accurate ratings with respect to a particular asset class; and (ii)the exclusion is in the public interest.(B)ReportIf the Secretary or the Board of Governors excludes a nationally recognized statistical rating organization from the application of paragraph (2) under subparagraph (A) of this paragraph, the Secretary or Board of Governors, as applicable, shall, as soon as practicable after that exclusion, disclose to the public the reasoning for that exclusion.(4)Effective dateThe amendments made by this subsection shall take effect as if enacted on March 15, 2020..(b)GAO study and report(1)StudyThe Comptroller General of the United States shall carry out a study regarding—(A)the quality of credit ratings issued by nationally recognized statistical ratings organizations, as that term is defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)), including during the 2008 economic crisis;(B)the effect of competition on the quality of credit ratings and on the ability of small- and mid-size companies and financial institutions to access the capital markets; and(C)the implementation of the amendment made by subsection (a).(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing all findings and determinations made in carrying out the study required under paragraph (1). 